DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to a device claim 1, lines 8-9 recited “based on a change in the digital value” is unclear and indefinite on how to recognize a change in the digital value (when it seem only one value of the digital signal by itself in the present claim) in order to be used in a hash value generator which is configurable to recalculate a hash value based on the change in the digital value and the timer at a point in time of the change in the digital value. 
 	With respect to a method claim 16, the same problem occurred as indicated in the claim 1 above.
 	Dependent claims 2-11 and 17-20 are rejected based on the rejection of the base claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  The claimed invention as recited in the claims 1, 12 and 16 do not provide a useful of a tangible result forward to real world to indicate for a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Edmiston et al (US 20160239362). The rejection based on best understood in field of fault detection for monitoring the input and output of a central processing unit with fail safe module, and timer for enabling monitoring of reaction times of change of state of an output of the CPU in response to a change of state of particular input of the CPU within a allowed time period with hash index value generator (e.g. pars 0002 associated with 0014-0017) and defects under 35 U.S.C. 112 and 35 U.S.C. 101 above.  
 	
With respect to claim 1, Edmiston et al teach a device for monitoring a digital control unit with regard to functional safety (figures 1-2), comprising: an interface configured to receive a control signal of the digital control unit for a circuit component (e.g. pars 0014-0015), wherein the control signal represents a digital value (e.g. pars 0015 associated with 0023); a timer circuit configured to output an associated timer value for successive points in time (e.g. par 0016 associated with figure 2, timer 201 may be employed for enabling monitoring of reaction times of a change of state of an output of the CPU 101 in response to a change of state of a particular input of the CPU within an allowed time period);  and a hash value generator, which is configurable based on a change in the digital value, to recalculate a hash value based on the change in the digital value and the timer value at a point in time of the change in the digital value (e.g. figures 1-2, pars 0016 associated with 0021-0022, monitor 100, hash index key generator 202, timer 201). The examiner takes official notice that to recalculate a hash value is commonly understood as a skill in the art when any change occur in input value with specified time (par 0021) can be used conventional hash algorithm to calculate hash value based on changing as a recalculate (par 0002). 
 	With respect to claim 2, Edmiston et al teach wherein the hash value generator is configured to recalculate the hash value only if an enable signal is present at a signal input of the hash value generator, and wherein the device further comprises a control circuit configured to output the enable signal to the signal input of the hash value generator if the control circuit determines the change in the digital value (e.g. figures 1-2, pars 0016 associated with 0021-0022, monitor 100, hash index key generator 202, timer 201).
 	With respect to claim 16, a method claim is rejected by the same reasons and cited references as indicated in the rejection of the device claim 1 above.
  	With respect to claims 3 and 17, Edmiston et al teach wherein the control circuit is configured to output the enable signal to the signal input of the hash value generator only if a monitoring signal 
 	With respect to claims 4 and 18, Edmiston et al teach wherein the control circuit is further configured to determine the change in the digital value based on a comparison of an instantaneous value of the digital value with a stored earlier value of the digital value, and wherein the control signal is further configured to reset the stored earlier value of the digital value to a predetermined value if the monitoring signal indicates that the control signal for the circuit component is not intended to be monitored (e.g. figures 1-2, pars 014-0015 associated with 0021-0022, monitor 100, hash index key generator 202, timer 201).
 	With respect to claim 5, Edmiston et al teach wherein the timer circuit is further configured to reset the timer value to a predetermined value if the monitoring signal indicates that the control signal for the circuit component is not intended to be monitored (e.g. figures 1-2, pars 014-0015 associated with 0021-0022, monitor 100, hash index key generator 202, timer 201).
 	With respect to claim 6, Edmiston et al teach wherein the device is configured to monitor the control signal based on a received activation signal, and wherein the hash value generator is configured to output a predetermined value as the hash value if the activation signal indicates a beginning of an active state of the device (e.g. 0021, 0023 associated with 0029 and 0038).
 	With respect to claims 7 and 19, Edmiston et al teach wherein the interface is further configured to receive a validation signal, wherein the validation signal indicates whether a signal section to be monitored of the control signal involved, and wherein the interface is further configured to set the digital value to a predetermined value if the validation signal indicates that the signal section to be monitored of the control signal is not involved (e.g. pars 0021, 0023 associated with 0029 and 0035).

 	With respect to claim 9, Edmiston et al teach a bit length conversion circuit configured to adapt a bit length of the timer value to a bit length of the digital value, as a bit-length-adapted timer value, if the bit length of the timer value is different than the bit length of the digital value, and to output the bit-length-adapted timer value at the point in time of the change in the digital value as the timer value to the hash value generator (e.g. pars 0021 associated with 0023-0024).
 	With respect to claim 10, Edmiston et al teach wherein the hash value generator is configured to recalculate the hash value based on a method for cyclic redundancy checking (e.g. pars 0021 associated 0023). 
 	With respect to claim 11, Edmiston et al teach wherein the timer circuit is a counter that cyclically outputs an incremented count as the timer value (e.g. pars 0048-0052 timer operable in function of time).
With respect to claim 12, Edmiston et al teach a controller (figure 1, CPU, pars 0002, 0014) comprising: a signal output configured to output a control command for a digital control unit, wherein the control command is configured to cause the digital control unit to drive a circuit component using a control signal (e.g. figures 1-2 associated with pars 0014-0015); a signal input configured to receive a hash value (e.g. par 0017, perform hashing function on any selected one or ones of the CPU input 102 or output 103); and an analysis circuit configured to compare the hash value with a reference hash value, wherein the reference hash value is based on an expected change in a digital value of the control signal on account of the control command and an expected point in time of the expected change in the digital value (e.g. figures 1-2, pars 014-0015 associated with 0021-0022, monitor 100, hash index key generator 202, timer 201). The examiner takes official notice that when input state change and reactions thereto by the CPU a fail safe module may be operably on detection of a fault, the reaction based on 
With respect to claim 13, Edmiston et al teach wherein the analysis circuit is further configured to determine an error in operation of the control command by the digital control unit if the hash value deviates from the reference hash value (e.g. pars 0002 associated with 0021).
 	With respect to claim 14, Edmiston et al teach wherein the analysis circuit is further configured to determine the reference hash value using a simulation of the digital control unit (e.g. pars 0023-0024). 
With respect to claim 15, Edmiston et al teach wherein the hash value is based on an actual change in the digital value on account of the control command and an actual point in time of the actual change in the digital value (e.g. pars 0022-0023).
 With respect to claim 20, Edmiston et al teach a non-transitory computer-readable medium storing a program comprising program code for carrying out the method for monitoring a digital control unit with regard to functional safety as claimed in claim 16 when the program is executed on a processor or a programmable hardware component (e.g. par 0066).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The reference of Mehta et al (US 20090112335) discloses method and apparatus for intelligent control and monitoring in a process control system.

 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN BUI/               Primary Examiner, Art Unit 2865